Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered September 25, 2008. The order, insofar as appealed from, denied in part the cross motion of plaintiff for summary judgment and determined that defendant is entitled to summary judgment dismissing certain causes of action.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on February 26, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Smith, Fahey and Lindley, JJ.